Ex 4.1i NINTH SUPPLEMENTAL INDENTURE THIS NINTH SUPPLEMENTAL INDENTURE dated as of April , 2009 among CRC Health Corporation, a Delaware corporation (the “Company”), the Guarantors, Loan Holdings, LLC, a Delaware limited liability company, Loan Administration, LLC, a Delaware limited liability company and Lone Star Expeditions, Inc. a Delaware corporation (each, a “New Guarantor” and collectively, the “New Guarantors”) and U.S. Bank National Association, as trustee (the “Trustee”). WHEREAS, the Company and the Guarantors have heretofore executed and delivered to the
